DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claim 1 has been amended, claim 2 has been cancelled, and claims 1, 3-17 are pending as amended on 03/19/21. 
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
6.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/21 has been entered.
Priority
7.        This application is a 371 of PCT/EP2016/062671 06/03/2016.                
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1501148 06/03/2015 filed on 12/01/17.

Response to Amendment
8.         Applicant's amendment filed on 03/19/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1, 3-5, 7, 10-17 under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied), and claims 6, 8, 9 under 35 U.S.C. 103 as being unpatentable over Wilson in view of Harnsberger (US 3654991) filed on 03/19/21, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made. Regarding applicants arguments related to the suspension, the claim has been interpreted where the preamble is directed to “A process for keeping solid particles (p) in suspension in a fluid (F).”  The active process steps are (i) forming fluid (F), and (ii) injecting the fluid (F) under pressure into a subterranean formation. The fluid (F) either comprises at least a portion of the solid particles (p) and/or is brought into contact with at least a portion of the solid or fluid (F) is brought into contact with the solid particles (p) in a fluid within the subterranean formation or both, meets the requirement of ‘a process for keeping solid particles (p) in suspension in a fluid (F)’ and/or ‘thereby keeping the solid particles (p) in suspension in the fluid (F).’  Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part such as acrylamide and dimethylacrylamide and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing, such well bore operation implicitly teaches injecting the composition into down hole under pressure and wherein the injected composition is brought into contact with the solid particles in a fluid found in the subterranean formation subsequent to its injection (para [0203], [0204]; read on thereby keeping the solid particles (p) in suspension in the fluid (F), please See claim interpretation). Regarding applicants arguments related to particle in a fluid within subterranean formation, Wilson discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing. The solid particles in a fluid within the subterranean formation is always encountered during the well bore operation such as enhanced oil recovery or well bore fracturing.
Claim 1 preamble is directed to “A process for keeping solid particles (p) in suspension in a fluid (F).”  The active process steps are (i) forming fluid (F), and (ii) injecting the fluid (F) under pressure into a subterranean formation. The fluid (F) either comprises at least a portion of the solid particles (p) and/or is brought into contact with at least a portion of the solid particles (p) in a fluid within the subterranean formation, thereby keeping the solid particles (p) in suspension in the fluid (F). Thus, either fluid (F) comprises solid particles (p) or fluid (F) is brought into contact with the solid particles (p) in a fluid within the subterranean formation or both, meets the requirement of ‘a process for keeping solid particles (p) in suspension in a fluid (F)’ and/or ‘thereby keeping the solid particles (p) in suspension in the fluid (F).’  The copending ‘928 claim 1 discloses the process comprising forming fluid (F) and injecting the fluid (F) under pressure into the subterranean formation, wherein the fluid (F) comprises solid particles(p) in suspension and sequential copolymers (P) comprising at least one chain (C) capable of being obtained by micellar polymerization, where said chain (C) is soluble in fluid (F) (read on thereby keeping the solid particles (p) in suspension in the fluid (F), please See claim interpretation).

Scope of the Elected Invention
11.        Claims 1, 3-17 are pending in this application. The scope of the elected subject 

           Claims 1, 3-17 drawn to a process and species i) water as an aqueous medium, ii) water-soluble radical polymerization initiator, iii) cement particles, and iv) fluid from an oil cement grout which comprises the polymers (P) as additive. 

Claim Interpretation
12.       Claim 1 preamble is directed to “A process for keeping solid particles (p) in suspension in a fluid (F).”  The active process steps are (i) forming fluid (F), and (ii) injecting the fluid (F) under pressure into a subterranean formation. The fluid (F) either comprises at least a portion of the solid particles (p) and/or is brought into contact with at least a portion of the solid particles (p) in a fluid within the subterranean formation, thereby keeping the solid particles (p) in suspension in the fluid (F). Thus, either fluid (F) comprises solid particles (p) or fluid (F) is brought into contact with the solid particles (p) in a fluid within the subterranean formation or both, meets the requirement of ‘a process for keeping solid particles (p) in suspension in a fluid (F)’ and/or ‘thereby keeping the solid particles (p) in suspension in the fluid (F).’  

Double Patenting
13.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
14.       Claims 1, 3-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10-17 of copending Application No. 15/578928 (hereinafter called “‘928’ as amended on 04/01/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims are directed to a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain(C), where chain (C) is soluble in fluid (F) and injecting the fluid (F) under pressure into a subterranean formation, with the difference in the instant claimed process is for keeping solid particles (p) in suspension in fluid (F) while the copending claimed process is for controlling fluid loss in a fluid (F) having the amphiphilic sequential copolymer (P) comprising at least one block (B) insoluble in fluid (F).
           Regarding claims 1, 6, the ‘928 claim 1 discloses the process comprising forming fluid (F) with sequential copolymers (P) comprising at least one chain (C) capable of being obtained by micellar polymerization, where said chain (C) is soluble in fluid (F). ‘928 claim 1 also discloses the process comprising forming fluid (F) and injecting the fluid (F) under pressure into the subterranean formation, wherein the fluid (F) comprises solid particles(p) in suspension and sequential copolymers (P) (read on thereby keeping the solid particles (p) in the fluid (F), please See claim interpretation above).
           Instant claim 3 is same as ‘928 claim 3.
           Instant claim 4 is same as ‘928 claim 4.
Instant claim 5 is same as ‘928 claim 5.
           Instant claim 7 is same as ‘928 claim 7.
           Regarding claim 8, ‘928 claim 8 discloses cement particles.
          Regarding claim 9, ‘928 claim 1 discloses wherein the fluid (F) is an oil cement grout which comprises the polymer (P) as additive.
          Regarding claim 10, ‘928 claim 1 discloses wherein the fluid/polymer provides an effect of control of fluid loss.
           Instant claims 11, 14 are same as ‘928 claims 11,14.
           Instant claims 12, 15 are same as ‘928 claims 12, 15.
           Instant claims 13, 16 are same as ‘928 claims 13, 16.
           Instant claim 17 is same as ‘928 claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
15.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.        Claims 1, 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Claim 1, new recitation “in a fluid” is not disclosed in applicants specification originally filed. Applicants have indicated “Claim 1 is amended by this reply to clarify that the solid particles that are not injected with fluid (F) are present in a fluid in the subterranean formation” on remarks page 5 filed on 03/19/21. It has been noted that nowhere applicants specification discloses the new recitation “in a fluid” to complete the term “ wherein said fluid (F) comprises at least a portion of the solid particles (p) and/or is brought into contact with at least a portion of the solid particles (p) in a fluid within the subterranean formation subsequent to its injection.” Thus, the content of claim 1 e.g. new recitation “in a fluid” constitute a new matter.
           Applicants are required to cancel the new matter in claim 1. Claims 3-17 depend directly or indirectly from the rejected claim 1.

Claim Rejections - 35 USC § 102
17.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18.      Claims 1, 3-5, 7, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (WO 2013/060741; for English translation Wilson (US 2014/0378617) applied).
           Regarding claim 1, Wilson discloses a process comprising forming fluid (F) with sequential copolymer (P) comprising at least one chain (C ) soluble in fluid (F), e.g. hydrophilic monomeric part such as acrylamide and dimethylacrylamide and at least one block (B) insoluble in fluid (F), e.g. hydrophobic monomeric part such as styrene, wherein the chain (C ) is capable of being obtained by micellar polymerization (para [0002], [0011], [0019], [0038]-[0044], [0096], [0125], [0198], [0203]). Wilson further  discloses use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing, such well bore operation implicitly teaches injecting the composition into down hole under pressure and wherein the injected composition is brought into contact with the solid particles in a fluid found in the subterranean formation subsequent to its injection (para [0203], [0204]; read on thereby keeping the solid particles (p) in suspension in the fluid (F), please See claim interpretation above; the solid particles in a fluid within the subterranean formation is always encountered during the well bore operation such as enhanced oil recovery or well bore fracturing).
          Regarding claim 3, Wilson discloses a process comprising a stage (e) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising 
          Regarding claim 4, Wilson discloses a process comprising a stage (E) of micellar radical polymerization in which the following are brought into contact, within an aqueous medium (M): hydrophilic monomers, dissolved or dispersed in said aqueous medium (M), hydrophobic monomers in the form of a micellar solution, namely a solution containing, in the dispersed state within the medium (M), micelles comprising these hydrophobic monomers; at least one radical polymerization initiator, and at least one radical polymerization control agent (para [0038]-[0045]). 
          Regarding claim 5, Wilson discloses a radical polymerization control agent bearing a thiocarbonylthio –S(C=S)- group (para [0043]). 
           Regarding claim 7, Wilson discloses the aqueous fluid ([0198]).
           Regarding claim 10, since the composition requirement is met by Wilson, the composition containing polymer can be used for any suitable future intended purpose such as controlling the fluid loss. 
           Regarding claims 11, 14, Wilson discloses the aqueous medium such as water ([0032]).
           Regarding claims 12, 15, Wilson discloses the dispersed state is obtained using at least one surfactant ([0028]).
           Regarding claims 13, 16, Wilson discloses the radical polymerization initiator being water-soluble or water-dispersible (para [0030]).
           Regarding claim 17, Wilson discloses the radical polymerization control agent is a xanthate (para [0034]).
Claim Rejections - 35 USC § 103
19.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21.       Claims 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Harnsberger (US 3654991).
          Wilson includes all features of claim 1 above.
          Regarding claims 6, 8-9, Wislon discloses the fluid use of the composition in the well bore operation such as enhanced oil recovery or well bore fracturing (para [0200], claim 13). Wilson is silent about addition of the particle such as cement particles in the composition for the well bore operation such as enhanced oil recovery or well bore fracturing.

         It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Wilson with the addition of particles such as cement, as taught by Harnsberger. The rationale to do so would have been motivation provided by of Harnsberger that to do so would form a fluid permeable barrier.
             Regarding claim 9 elected species the fluid (F) is an oil cement grout, applicants have defined in the specification “oil cement grout, which is prepared by adding cement powder as particles (p) to an aqueous composition.” Harnsberger discloses the fluid composition contains the cement dry mixture in an aqueous carrier (column 1, lines 21-25, column 2, lines 39-42), meet an oil cement grout requirement.
          
Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768